Citation Nr: 9926767	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.   98-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from April 1980 to April 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for an acquired psychiatric 
condition, previously denied by the RO in May 1994.


REMAND

In a May 1994 rating decision, the RO, in pertinent part, 
denied service connection for a nervous condition secondary 
to insect bite.  The appellant was informed of the denial by 
letter from the RO dated May 24, 1994, and apprised of his 
appellate rights.  In a statement in support of claim dated 
in August 1994, he referred to the letter dated May 24, 1994, 
and requested reconsideration of the decisions.  The Board 
finds this to be a written communication from the appellant 
expressing dissatisfaction with the RO's denial of his claim.  
Pursuant to 38 C.F.R. § 20.201, it constitutes a notice of 
disagreement with the denial of service connection for 
psychiatric disorder, and the other claims denied in the May 
1994 rating decision, and upon its receipt, the RO should 
have issued a Statement of the Case (SOC).  Because the May 
1994 rating decision is not final, the record should be 
reviewed on the merits.

Moreover, the record does not show that all the service 
medical records are associated with the claims file.  Only 
the entrance examination is on file.  Communication from the 
service department received in March 1993 suggests that 
further inquiry should be made the appellant's National Guard 
unit of assignment.  It is unclear whether such inquiry has 
been made.

Accordingly, the case is REMANDED for the following action:


1.  The RO should request through 
official channels all service medical 
records pertaining to the appellant.  All 
such records should be incorporated into 
the claims folder.

2.  The RO should then readjudicate the 
issue of service connection for 
psychiatric disability on the merits.  If 
the benefit is not granted, the RO should 
issue an SSOC on this issue.  The case 
should then be returned to the Board 
after completion of the usual 
adjudication procedures.

3.  The RO should also readjudicate the 
other issues denied by rating decision in 
May 1994 on the merits.  If all benefits 
sought are not granted, the RO should 
issue an appropriate SOC.  The appellant 
should be informed that, with respect to 
any claims other than service connection 
for psychiatric disability, he must file 
a substantive appeal in order to perfect 
an appeal.  The case should then be 
returned to the Board after completion of 
the usual adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



